Kincheloe, Judge:
Certain merchandise assessed with duty at the rate of 30 cents per pound under the provisions of paragraph 1406, Tariff Act of 1930 as lithographically printed paper articles not exceeding 12/1000 of an inch in thickness, is claimed to be dutiable under the provisions of the same paragraph at 12 cents per pound as lithographically printed articles exceeding 35 square inches cutting size in dimensions.
*230At. the hearing it was stipulated between counsel that the said lithographic prints here in question do not exceed 12/1000 of an inch in thickness, but that they exceed 35 square inches cutting size in dimensions. No other testimony or sample has been introduced in evidence, and the protest has been submitted for decision on said stipulated facts, which presents solely a question of law as to the proper construction of said paragraph 1406, upon which counsel on both sides have filed briefs.
So far as we can see the question presented is a very simple one, and hardly permits of any controversy. The residuary provisions of said paragraph 1406, under which the merchandise was assessed for duty and under -which the plaintiff claims, provide for 3 different classes of lithographic prints, as will be seen by a casual reading thereof, namely:
1. All lithographically printed articles other than those otherwise specifically provided for in said paragraph 1406, not exceeding 12/1000 oí one inch in thickness, which are made dutiable at 30 cents per pound, as assessed on the merchandise in question.
2. Lithographically printed articles exceeding 12/1000 and not exceeding 20/1000 of one inch in thickness, and less than 35 square inches cutting size in dimensions, dutiable at 15 cents per pound; exceeding 35 square inches cutting size in dimensions, 12 cents per pound. Certain additional duties are also provided on this class of articles of a thickness exceeding 12/1000 and not exceeding 20/1000 of one inch.
3. Lithographically printed articles exceeding 20/1000 of one inch in thickness, which are made dutiable at 8% cents per pound.
It will readily be seen from the foregoing that as the lithographic prints in question are not as thick as 12/1000 of an inch they obviously are excluded from said second class, and fall directly within the first class, as lithographically printed articles not exceeding 12/1000 of 1 inch in thickness, dutiable at 30 cents per pound, as was assessed thereon by the collector.
The claim of the plaintiff is accordingly overruled as being without any merit. Judgment will be rendered accordingly.